Citation Nr: 1117282	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-40 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to service connection for a respiratory disability, claimed as entitlement to service connection for asbestosis, pulmonary fibrosis, and emphysema, to include as due to asbestos exposure in service.

2.  Entitlement to service connection for a left ankle disability, to include as due to a respiratory disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joel Ban




WITNESS AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to November 1963  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2010, and a transcript of this hearing is of record.  

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain SSA and Workers Compensation records.  The action specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's respiratory disability did not have onset in service and was not caused or aggravated by the Veteran's active military service, including exposure to asbestosis.  

2.  The Veteran's left ankle disability, if any, did not have onset in service and was not caused or aggravated by the Veteran's active military service.

3.  The Veteran has no service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disability, claimed as entitlement to service connection for asbestosis, pulmonary fibrosis, and emphysema, to include as due to asbestos exposure in service, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for a left ankle disability, to include as due to a respiratory disability, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.310 (2010).

3.  The criteria for entitlement to total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R.  § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Respiratory Disability

The Veteran is seeking service connection for a respiratory disability, claimed as entitlement to service connection for asbestosis, pulmonary fibrosis, and emphysema, to include as due to asbestos exposure in service.  The Veteran claims that he was exposed to asbestos on an aircraft carrier while working in damage control and as a maintenance worker.  He testified at his hearing that he would wrap pipes with asbestos on a regular basis as part of his duties.  

The Veteran's DD-214 does not list a military occupational specialty, but his personnel records contain copies of awards to the ship's engineering department, which suggests that the Veteran worked in that department.  Accordingly, for the purposes of this decision only, limited exposure to asbestos is conceded.  

The Veteran's service treatment records are negative for any complaints of or treatment for chronic respiratory problems, although he was treated on several occasions for a cough or sore throat.  

Post-service, it appears that the Veteran was first diagnosed with a respiratory disability in the late 1990s, approximately thirty five years after separation from service, although at his hearing, the Veteran testified that in the late 1970s, he started having difficulty breathing.  

In a July 2009 VA treatment note, the Veteran's attending physician, Dr. R.P., noted:

[The Veteran] has a complex mixture of pulmonary fibrosis, emphysema, sleep apnea, and heart disease.  His DLCO and CT scan lead me to believe that the combination of fibrosis and emphysema is important here.  Although he may have pulmonary fibrosis for several reasons (IPF vs. amiodarone vs. asbestosis), I believe that there is a reasonable chance that asbestos plays a significant role here.

In May 2010, the Veteran was afforded a VA examination.  While the examiner did not have access to the Veteran's claims folder, it is clear from the examination report that the examiner was able to review all of the Veteran's VA treatment notes and that the examiner accepted the Veteran's in-service exposure to asbestos.  Accordingly, it appears that the examiner had access to most, if not all of the relevant evidence, and the Board finds no prejudice in proceeding with the Veteran's claim at this time.  

The examiner reported the Veteran's post-service employment included work as a laborer and a painter, as well as dry walling and "bar business."  The examiner also reported that the Veteran had smoked in the past.  The Veteran reported that he smoked a pack of cigarettes a day for ten years before quitting in his late twenties or early thirties, but the examiner noted that a March 2009 VA treatment note suggests a twenty pack year history of smoking and an October 2008 VA treatment notes records a 40 pack year history (two packs a day for twenty years).  

At his hearing, the Veteran estimated that he smoked a pack per day for ten to fifteen years after which he cut back, but would still sometimes smoke a few cigarettes or even a whole pack.  

The examiner reviewed the Veteran's VA treatment records, noting an initial examination in September 2008.  An October 2008 treatment note includes a diagnosis of interstitial pulmonary fibrosis.  The Veteran's history of asbestos exposure was accepted, but it was noted that the Veteran's radiology exams did not reveal evidence of asbestosis lung disease, providing objective evidence against this claim.  

A CT was done in October 2008 showing interstitial fibrosis and subpleural honeycombing consistent with usual interstitial pneumonitis which may be secondary to amiodarone toxicity.  There was no segmental consolidation.  The CT also showed apical predominant pulmonary emphysema.  

The examiner diagnosed the Veteran with interstitial pulmonary fibrosis and chronic obstructive pulmonary disease.  He concluded that the Veteran's pulmonary findings were consistent with an interstitial pulmonary fibrosis that is not asbestosis.  While the examiner noted that exposure to asbestos in service was probable based on the Veteran's job description, the Veteran's lungs show no pleural calcification to suggest exposure consistent with developing asbestosis.  He opined that the Veteran more likely has pneumonitis or amiodarone toxicity or that his pulmonary fibrosis is idiopathic.  He noted that a biopsy would be needed to confirm the presence of asbestos fibers in the lungs; "however, this is not consistent with the standard of care."

Simply stated, the neither the examiner (or the Board) would want to require a examination that would require a biopsy (essentially surgery) on the Veteran.  The CT and X-rays provide adequate evidence in this case.  

In August 2010, the Veteran submitted a private medical opinion from A.C., a registered nurse with Mediscope Consultants.  A.C. noted that pulmonary fibrosis has many causes, including an unknown cause, cigarette smoking, viral infections, certain medications, and exposure to environmental pollutants.  In determining whether a disease is related to asbestos, factors to consider include:

Evidence of structural pathology consistent with asbestos related disease as documented by imaging or histology.

Evidence of causation by asbestos as documented by the occupational and environmental history, markers of exposure (usually pleural plaques), recovery of asbestos bodies, or other means.  

Exclusion of alternate plausible causes for the findings.  

A.C. noted that "diagnostic uncertainty is increased in cases of a history of cigarette smoking and a concurrent diagnosis of emphysema," the situation in this case.  She stated, "it is clinically impossible to determine the exact cause of [the Veteran's] pulmonary fibrosis without a lung biopsy."

However, A.C. concluded that it cannot be ruled out that asbestos exposure caused the Veteran's pulmonary fibrosis for the following reasons:

[The Veteran's CT] scan revealed structural pathology consistent with asbestos -related disease- interstitial fibrosis with subpleural honeycombing of the lower lobes.

[The Veteran] was exposed to asbestos while on active duty.

Due to [the Veteran's] extensive medical history and the absence of a lung biopsy, one cannot exclude asbestos exposure as a plausible cause for pulmonary fibrosis.

A.C. opined that it is at least as likely as not that the Veteran's current diagnosis of interstitial pulmonary fibrosis is due to his exposure to asbestosis while on active duty.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds the opinion of the VA examiner to be most probative regarding the etiology of the Veteran's respiratory disability.  

While the Board acknowledges Dr. R.P.'s specialized training in pulmonary medicine, it is unclear what he means by his statement "[a]lthough he may have pulmonary fibrosis for several reasons (IPF vs. amiodarone vs. asbestosis), I believe there is a reasonable chance that asbestos plays a significant role here."  The Board interprets this statement to mean that asbestos exposure is a plausible explanation for the Veteran's current respiratory problems; however, the issue is not whether asbestos exposure could have caused the Veteran's pulmonary fibrosis (the Veteran's exposure to asbestos has been conceded and it is accepted that exposure to environmental toxins such as asbestos is one many possible causes of pulmonary fibrosis).  At issue is whether in-service asbestos exposure is the most likely cause of the Veteran's current respiratory disability (fifty percent or greater).  Because Dr. R.P. fails to clearly answer this question, providing an opinion that no one would disagree with because it says almost nothing (no one argues that this disability "may not" have been caused by asbestos or that such a connection is "impossible") his opinion has limited probative value.  

The Board next turns to A.C.'s opinion.  While A.C. concluded that it is at least as likely as not that the Veteran's pulmonary fibrosis was caused by the Veteran's in-service asbestos exposure, her report does not support her ultimate conclusion.  Rather, A.C.'s real conclusion appears to be that asbestos exposure cannot be ruled out as a cause of the Veteran's pulmonary fibrosis without a lung biopsy, therefore, it is at least as likely as not that the Veteran's pulmonary fibrosis was caused by the Veteran's in-service asbestos exposure.  Simply stated, this logic makes no sense.  While A.C. discusses, in detail, why asbestos exposure cannot be ruled out as a potential cause of the Veteran's respiratory disability, she fails to address why she believes it is the most likely cause of the Veteran's pulmonary fibrosis.  She does not address why asbestos exposure is a more likely cause of the Veteran's pulmonary fibrosis than his history of smoking or his use of the arrhythmia agent amiodarone (a risk factor A.C. does not even mention).  As A.C.'s conclusion is not supported by any rationale, the rational she provides is faulty, and she failed to consider all of the evidence, the Board finds that her opinion has limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical opinion that contains only data and conclusions is accorded no weight).  

The Board finds that the VA examiner does the best job of explaining the reasons, for his conclusion that the Veteran does not likely have asbestosis, including as lack of pleural calcification, as well as other more likely causes of the Veteran's respiratory disability.  Additionally, the Board finds that the VA examiner's conclusions are most consistent with the evidence of record.  While asbestos exposure is conceded, the Veteran's in-service exposure was limited to less than two years (at best) more than forty years ago.  The Veteran smoked at least ten to fifteen years by his own admission, and quite possibly longer according to some of the medical evidence of record.  Additionally, VA treatment records show that the Veteran is taking an anti-arrhythmia drug called amiodarone, which can cause interstitial pulmonary fibrosis.  

Beyond the above, there is the Veteran's history of smoking.  Based on a detailed review of the record, as well as the Veteran's testimony before the undersigned, the Board finds that the Veteran has underestimated his smoking history (most likely significantly).  Further, his work as a painter, as well as dry walling and "bar business" more than likely also caused the Veteran very significant exposures to toxins well after service that cannot be ignored.  On a factual basis, the Board finds these factors are the most likely cause of his current problem rather than his, at best, highly limited exposure to asbestos many years ago as the exposures were for a much longer duration. 

The Board finds that while the possibility that the Veteran's respiratory disability was caused by asbestos cannot be ruled out, the preponderance of the evidence (less than a 50% chance) is against the Veteran's claim and that entitlement to service connection for a respiratory disability is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Left Ankle Disability

There is no evidence of a left ankle injury or condition in the Veteran's service treatment records, and the Veteran has not submitted any evidence of such.  Indeed his representative denied any injury to the Veteran's left ankle in service at the Veteran's October 2010 hearing.

The Veteran has clarified that he is seeking service connection for a left ankle disability secondary to his respiratory disability.  He has stated that when he became short of breath, he tripped, injuring his left ankle.  In a September 2009 letter, the Veteran's representative reported that the Veteran tripped and fell on September 9, 2008 and broke his ankle.  He further stated that the Veteran's left ankle continues to cause problems and that the Veteran uses a cane for assistance.  

As an initial matter, the Board notes that it can find no evidence of record showing that the Veteran has a current left ankle disability other than the Veteran's own statements.  

While VA treatment records confirm that the Veteran was treated for a fall in September 2008, the only injury noted was to the Veteran's rib cage.  The Board can find no reference to an ankle injury nor can it find any complaints of ankle pain, weakness, or difficulty ambulating.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

On this basis alone, the claim must be denied. 

However, even assuming, arguendo, that the Veteran did injure his left ankle and that this injury occurred because the Veteran was short of breath due to his respiratory disability, the Board has already determined that the Veteran's respiratory disability is not service connected.  Accordingly, any disabilities due to the Veteran's respiratory disability are not service connected either.  

For the above reasons, entitlement to service connection for a left ankle disability, to include as due to a respiratory disability, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, as the Veteran is not service connection for any disability, entitlement to TDIU is not warranted.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in January and September 2009, prior to the initial unfavorable rating decisions.  These letters informed the Veteran of what evidence is required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  VA also attempted to obtain records from the Social Security Administration (SSA), but was informed by SSA that the Veteran's records had been destroyed.  There was also some question as to whether the Veteran had ever received Workers Compensation benefits, but the Veteran denied this in February 2011.  The Veteran has submitted private treatment records from Memorial Health System and a private medical opinion from Mediscope.

The Veteran was also provided an opportunity to set forth his or her contentions during the October 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in May 2010.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has considered whether additional diagnostic testing is warranted, specifically a lung biopsy to conclusively determine the nature of the Veteran's respiratory disability, but concludes based on the opinion of the VA examiner that such a procedure is not medically recommended.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


